Exhibit 10.16

 

REPAYMENT AGREEMENT

 

THIS REPAYMENT AGREEMENT (this “Agreement”) is entered into and effective as of
this 17th day of September, 2015 (the “Effective Date”), by and between Quantum
Materials Corp., a Nevada corporation (“Quantum”), and Chris Benjamin
(“Benjamin”).

 

WHEREAS, Benjamin has a book value of liability owed to Quantum in the amount of
$79,000 (“Obligation”);

 

WHEREAS, Quantum is willing to extinguish such Obligation and to forego pursuit
of penalties otherwise due on the Obligation subject to Benjamin’s compliance
with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual obligations set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Recitals.  The above recitals are true
and correct and are hereby incorporated herein by reference.

 

2.                                      Acknowledgment of Obligation.  Benjamin
expressly acknowledges and agrees that he owes the Obligation to Quantum and
hereby waives any and all claims, rights of offset or otherwise, relating to
payment of the Obligation and in no event shall he dispute the same.

 

3.                                      Payment.  Benjamin shall pay Quantum as
follows for the extinguishment of the Obligation:

 

(a)                                 Eighty-two thousand nine hundred and
seventy-nine dollars ($82,979) in cash, by redeeming 638,300 shares of common
stock of Quantum (“Shares”) back to Quantum’s treasury at a price of $0.13 per
Share;

 

(b)                                 500,000 options issued on March 29, 2013 and
expiring on March 29, 2023 with an exercise price of $0.05 per Share shall be
surrendered to Quantum; and

 

(c)                                  487,500 options issued on June 6, 2014 and
expiring on June 6, 2019 with an exercise price of $0.08 per Share shall be
surrendered to Quantum (collectively, the “Repayment Amount”).

 

Payment of the Repayment Amount shall be made by Benjamin contemporaneously with
the execution and delivery of this Agreement.  Benjamin shall surrender a stock
certificate currently held for 1,000,000 Shares and Quantum shall reissue
Benjamin a stock certificate for 361,700 Shares (“Remaining Shares”).  Such
Remaining Shares shall be restricted from sale for a period of six (6) months
unless Shares reach a price of $0.30 per Share.

 

4.                                      Amendment to Consulting Agreement.  The
parties hereby agree that Quantum shall have the right, at any time on or after
December 31, 2015, to (i) terminate the existing Consulting Agreement between
the parties or (ii) convert the existing term of the Consulting Agreement to
month-to-month term.

 

--------------------------------------------------------------------------------


 

5.                                      Notices.  All notices, requests, demands
or other communications required or permitted by this Agreement shall be in
writing and effective when received, and delivery shall be made personally or by
registered or certified mail, return receipt requested, postage prepaid, or
overnight nationally-recognized courier, addressed as follows:

 

If to Quantum:

 

Quantum Materials Corp.

 

 

3055 Hunter Road

 

 

San Marcos, TX 78666

 

 

Attn: Chief Financial Officer

 

 

 

If to Benjamin:

 

Chris Benjamin

 

 

 

 

6.                                      Further Assurances.  The parties hereto
will execute and deliver such further instruments and do such further acts and
things as may be reasonably required to carry out the intent and purposes of
this Agreement.

 

7.                                      Amendments.  This Agreement may be
amended only by an instrument in writing, executed by all of the parties hereto.

 

8.                                      Choice of Law.  This Agreement shall be
construed and interpreted and the rights of the parties shall be determined in
accordance with and governed by the laws of the State of Texas, without regard
to conflicts of laws principles.

 

9.                                      Submission to Jurisdiction.  Subject to
the dispute resolution procedures set forth in this Agreement, each of the
parties submits to the jurisdiction of any state or federal court sitting in
Harris County, Texas, in any action or proceeding arising out of or relating to
this Agreement and agrees that all claims in respect of the action or proceeding
may be heard and determined in any such court. Each party also agrees not to
bring any action or proceeding arising out of or relating to this Agreement
(exclusive of any action seeking equitable remedies) in any other court. Each of
the parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other party with respect thereto. Each party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or in equity.

 

10.                               WAIVER OF JURY TRIAL.  THE PARTIES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AFTER CAREFUL CONSIDERATION AND AN
OPPORTUNITY TO SEEK LEGAL ADVICE, WAIVE THEIR RIGHT TO HAVE A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR IN ANY WAY CONNECTED WITH ANY OF THE
PROVISIONS OF OR MATTERS RELATED TO THIS AGREEMENT.

 

11.                               Attorneys’ Fees.  If any party hereto brings
an action to enforce the terms hereof or to declare rights hereunder, the
prevailing party or parties shall be entitled to receive from the non-prevailing
party, the prevailing party’s or parties’ costs and reasonable attorneys’ and
paralegals’ fees, through all trials and appeals and all settlement and
collection proceedings.

 

2

--------------------------------------------------------------------------------


 

12.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto, with respect to the subject
matter hereof, and supersedes and replaces any and all prior or other
agreements, negotiations, understandings, inducements, conditions or
representations, expressed or implied, oral or written, between the parties
hereto with respect to the subject matter hereof.

 

13.                               Binding Effect; No Assignment.  This Agreement
shall be binding upon the parties hereto, their heirs, personal representatives,
executors, administrators, successors and permissible assigns. No party may
assign or transfer its interests herein, or delegate its duties hereunder,
without the written consent of the other parties.

 

14.                               Invalid Provisions.  The invalidity or
unenforceability of a particular section, provision, paragraph, subparagraph,
sentence or term of this Agreement shall not affect the other sections,
provisions, paragraphs, subparagraphs, sentences or terms hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provisions, sections, subparagraphs, sentences or terms were omitted.

 

15.                               Waiver.  No waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by all of the
parties hereto, and any such written waiver shall only be applicable to the
specific instance to which it relates and shall not be deemed to be a continuing
or future waiver.

 

16.                               Interpretation.  Whenever the context hereof
shall so require or admit, the singular shall include the plural and the
masculine gender shall include the feminine and neuter gender and visa versa.

 

17.                               Headings.  The headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

18.                               Construction.  By the execution hereof, each
party acknowledges and agrees having had the opportunity to review, negotiate
and approve all of the provisions of this Agreement, to the terms hereof, and
the parties waive the normal rule of construction that any ambiguities in this
Agreement shall be construed against the party that drafted the Agreement.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

Quantum:

 

 

 

 

Quantum Materials Corp.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Stephen Squires

 

Name:

Stephen Squires

 

Title:

President and CEO

 

 

 

 

Benjamin:

/s/ Christopher Benjamin

 

Chris Benjamin

 

4

--------------------------------------------------------------------------------